Title: [Notes of Debates in the Continental Congress, 6? October 1774.]
From: Adams, John
To: 


       Mr. Gadsden. There are Numbers of Men who will risque their all. I shudder at the thought of the Blood which will be spilled, and would be glad to avoid it.
       Mr. Pendleton. How is the Purchaser to know whether the Molosses, Sugar, or Coffee, has paid the Duty or not? It cant be known. Shant We by this hang out to all the World our Intentions to smuggle?
       Don’t We complain of these Acts as Grievances, and shant we insist on the Repeal.
       But this will give an Advantage to the West Indians and will make it their Interest to oppose our obtaining Redress.
       Coll. Dyer. This Subject as every Part of our Deliberations are important. The Question is how far to extend the Non Importation of dutiable Articles.
       Mr. Chace. I am against the Question before you.—What are the Ways and Means of obtaining Redress. In the manner it is penn’d it would not answer the End. How shall the Buyer know whether the Duties have been paid or not.
       Our Enemies will think that We mean to strike at the Right of Parliament to lay duties for the Regulation of Trade.
       I am one of those who hold the Position, that Parliament has a Right to make Laws for us in some Cases, to regulate the Trade—and in all Cases where the good of the whole Empire requires it.
       My Fears were up when We went into the Consideration of a Bill of Rights. I was afraid We should say too little or too much.
       It is said this is not a Non Importation Resolution. But it is, for there is no Importation of goods but according to the Law of the Land.
       Mr. Linch. I came here to get Redress of Grievances, and to adopt every Means for that End, which could be adopted with a good Conscience.
       In my Idea Parliament has no Power to regulate Trade. But these Duties are all for Revenue not for Regulation of Trade.
       Many Gentlemen in this Room know how to bring in Goods, sugars and others, without paying Duties.
       Will any Gentleman say he will never purchase any Goods untill he is sure, that they were not smuggled.
       Mr. Mifflin. We shall Agree I suppose, to a Non Exportation of Lumber to the West Indies. They cannot send their Sugars to England, nor to America. Therefore they cant be benefited.
       Mr. Low. Gentlemen have been transported by their Zeal, into Reflections upon an order of Men who deserve it the least of any Men in the Community.
       We ought not to deny the just Rights of our Mother Country. We have too much Reason in this Congress, to suspect that Independency is aimed at.
       I am for a Resolution against any Tea, Dutch as well as English.
       We ought to consider the Consequences possible as well as probable of every Resolution We take and provide ourselves with a Retreat or Resource.
       What would be the Consequence of an Adjournment of the Congress for 6 months? or a Recommendation of a new Election of another to meet at the End of 6 Months? Is not it possible they may make it criminal, as Treason, Misprision of Treason, or Felony or a Praemunire? Both in the Assemblies who choose and in the Members who shall accept the Trust.
       Would the assemblies or Members be intimidated? Would they regard such an Act?
       Will, Can the People bear a total Interruption of the West India Trade? Can they live without Rum, Sugar, and Molasses? Will not their Impatience, and Vexation defeat the Measure?
       This would cutt up the Revenue by the Roots—if Wine, Fruit, Molasses and Sugar, were discarded, as well as Tea.
       But, a Prohibition of all Exports to the West Indies, will annihilate the Fishery—because, that cannot afford to loose the West India Fish—and this would throw a Multitude of Families in our fishing Towns into the Arms of Famine.
      